SOMMERVILLE, J.
Relator, Bodin, is an applicant for nomination to the office of the clerk of court for the parish of St. John the Baptist, and the case presents for consideration the law and the facts presented in the case of State ex rel. Millet v. Parish of St. John the Baptist, 138 La. 562, 70 South. 514, just decided, except as to the difference in the office of the relator; and for the reasons assigned in that case:
It is ordered, adjudged, and decreed that the judgment appealed from bo annulled, avoided, and reversed; that a mandamus issue in this case directed to the respondent committee and the several members thereof, directing, ordering, and commanding it and them to print, and to cause to be printed, the- name of Hamilton Bodin upon all the ballots to be printed for use and to be east at the primary election to be held in the parish of St. John the Baptist on the 25th day of January, 1916, as a candidate of the Democratic party for nomination for the office of clerk of court for said parish; all at the cost of respondent.